Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  148981(95)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                    SC: 148981
  v                                                                 COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J BETTS, JR.,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan to file a second supplement brief amicus curiae is GRANTED. The supplemental
  amicus brief submitted on March 26, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 29, 2021

                                                                              Clerk